Case: 18-11528      Document: 00515043825         Page: 1    Date Filed: 07/22/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                    No. 18-11528                            FILED
                                  Summary Calendar                      July 22, 2019
                                                                       Lyle W. Cayce
                                                                            Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JACKSON EWING WRIGHT,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 3:18-CR-1-1


Before REAVLEY, DENNIS, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Jackson Ewing Wright appeals the 24-month above-range sentence
imposed upon the revocation of his supervised release. Wright challenges the
revocation     sentence      as    procedurally      erroneous      and        substantively
unreasonable.
       With respect to procedural error, Wright asserts that the allegations to
which he pleaded true constituted Grade C violations that resulted in a


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-11528    Document: 00515043825     Page: 2   Date Filed: 07/22/2019


                                 No. 18-11528

guidelines policy sentencing range of only five to 11 months. He argues here
that the district court did not even consider that sentencing range because it
believed an 18- to 24-month range to be applicable. A reading of the revocation
transcript reflects that the district court understood the applicability of the
lower sentencing range and varied upward from that range in sentencing
Wright. It also reflects, contrary to Wright’s argument here, that the district
court considered the appropriate sentencing factors and adequately explained
its decision to vary from the applicable guidelines range.       See 18 U.S.C.
§§ 3553(a), 3583; United States v. Kippers, 685 F.3d 491, 498 (5th Cir. 2012).
      Substantively, the district court was permitted to impose a 24-month
sentence. See United States v. Davis, 602 F.3d 643, 646 (5th Cir. 2010). Wright
has not shown that the district court gave improper weight to any sentencing
factor or clearly erred in its balancing. See Gall v. United States, 552 U.S. 38,
51 (2007).
      Wright has failed to show that the sentence imposed by the district court
was plainly unreasonable. See United States v. Miller, 634 F.3d 841, 843 (5th
Cir. 2011). Accordingly, the judgment of the district court is AFFIRMED.




                                       2